                 Case 2:18-cr-00219-MCE Document 54 Filed 02/08/21 Page 1 of 2


 1   CLEMENTE M. JIMÉNEZ, ESQ.
     California State Bar Number 207136
 2
     431 I Street, Suite 102
 3   Sacramento, CA 95814
     (916) 443-8055
 4
 5   Attorney for ABEL MACIAS CONTRERAS, aka Victor Oseguera
 6
 7
                                   UNITED STATES DISTRICT COURT
 8
 9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                       Case No.: 2:18-cr-219 MCE
12                    Plaintiff,                     DEFENDANT’S WAIVER OF
13                                                   PERSONAL APPEARANCE AND
               vs.                                   CONSENT TO APPEAR VIA VIDEO
14                                                   TELECONFERENCE
15   ABEL MACIAS CONTRERAS,
     a.k.a. Victor Oseguera,                         DATE: February 4, 2021
16                                                   TIME: 10:00 a.m.
17                    Defendant.                     JUDGE: Hon. Morrison C. England, Jr.
18
               Pursuant to CARES Act §15002(b), ABEL MACIAS CONTRERAS, a.k.a.
19
     VICTOR OSEGUERA, by and through his counsel of record, Clemente M. Jiménez,
20
     consents to proceed with change of plea via video teleconference. Counsel has advised
21
     Mr. Oseguera of his right to be personally present for his hearing, and also discussed
22
     waiving his personal appearance and appearing via video teleconference. Mr. Oseguera
23
     waives his right to personally appear for change of plea on February 4, 2021 and consents
24
     to appear by video teleconference.
25
     ///
26
     ///
27
     ///
28
     ///



     18cr219.o.0207                            -1-
                 Case 2:18-cr-00219-MCE Document 54 Filed 02/08/21 Page 2 of 2


 1             Pursuant to Gen. Order 616, counsel for Mr. Oseguera has signed this waiver on
 2   his behalf.
 3
 4   DATED:           February 3, 2021          /s/  VICTOR OSEGUERA
                                                VICTOR OSEGUERA
 5
 6
     I agree and consent to Mr. Oseguera’s appearance by video teleconference.
 7
 8
     DATED:           February 3, 2021          /S/   Clemente M. Jiménez
 9                                              CLEMENTE M. JIMÉNEZ
10                                              Attorney for ABEL MACIAS CONTRERAS
                                                      a.k.a. Victor Oseguera
11
12
13                                             ORDER
14
               IT IS SO ORDERED.
15
16
     Dated: February 8, 2021
17
18
19
20
21
22
23
24
25
26
27
28



     18cr219.o.0207                             -2-
